After Remand from the Alabama Supreme Court

McMILLAN, Judge.
Pursuant to the Alabama Supreme Court’s decision in Ex parte Jackson, 640 So.2d 1050, this cause is due to be remanded to the trial court for that court to determine whether the prosecutor’s reason for striking juror no. 48 was race-neutral. The trial court is ordered to enter its determination on the record within 60 days of this remand. The trial court shall make a return to this court, supplementing the record to include that determination.
REMANDED WITH INSTRUCTIONS.
All Judges concur.